Citation Nr: 1815952	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1964 to August 1966.  He died in June 2010.  The Appellant is his surviving spouse.

The present matter comes to the Board of Veterans' Appeals (Board) following an appeal of an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In that October 2011 decision, inter alia, the RO determined that the Appellant was not the Veteran's surviving spouse and also denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  (Parenthetically, these were the only two issues considered by the RO as having been appealed).  In a December 2014 administrative decision, the RO determined that the Appellant was the Veteran's surviving spouse for VA purposes; as such, the relationship issue is no longer in appellate status.

This matter was previously remanded by the Board in April 2015 in order to allow the Appellant an opportunity to appear for a Board hearing.

Subsequent to the Board's April 2015 remand, the Appellant was sent a letter by VA in July 2015 notifying her that she would be scheduled for a Travel Board hearing in Roanoke, Virginia sometime from December 7, 2015 through December 11, 2015.  In October 2015, the Appellant responded indicating that she wanted to cancel her hearing request because she was unable to travel.  In April 2016, the Appellant requested a new Board hearing.  See April 2016 Report of General Information.  The VA sent the Appellant a letter in April 2016 notifying her that she was scheduled for a video conference hearing with the Board on June 3, 2016.  According to VACOLS records, and the Board's video conference hearing schedule for June 3, 2016, in Roanoke, VA, completed by the presiding Veterans Law Judge, the disposition of the hearing for Ishmond Lee is recorded as cancelled.  Accordingly, the Board finds that there is no outstanding Board hearing request at this time.

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Appellant's claim of entitlement to service connection for the cause of the Veteran's death for the purpose of receiving DIC benefits.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017). 

At the time of the Veteran's death, the Veteran was not service connected for any disabilities.  His June 2010 death certificate discloses that his immediate cause of death was hypertensive cardiovascular disease.  

The Veteran's service treatment records show that his pre-induction examination in December 1963 indicated "Abnormal" results for "Heart."  A note was made that the Veteran had a systolic grade II murmur at apex.  The Veteran's blood pressure was recorded as 132/68.  In February 1964, the Veteran was provided with a cardiac evaluation that revealed a functional heart murmur.  The examiner noted that the Veteran had no symptoms of heart disease.  On physical examination it was noted that the murmur fits the characteristics of a functional heart murmur.  Electrocardiogram and other cardiac series were within normal limits.  The examiner opined that it is very likely the murmur represents a functional heart murmur.  In June 1965, the Veteran complained of chest pain, with complaints of sharp pain upon getting up in the AM.  The heart was within normal limits and the examiner noted an impression of no disease.  In July 1965, the Veteran complained of chest pain in the middle portion of his chest.  The examiner noted that the Veteran was hit hard in that part; the heart sounds were noted to be normal.  Later in July 1965, the Veteran reported that he was getting sleepy at all times in the class room.  His heart was within normal limits, and no disease was noted.  The Veteran's separation examination in August 1966 indicated "Normal" results for "Heart" and a blood pressure of 110/60 was noted.

As the above service treatment records indicate that the Veteran had abnormal results for the heart prior to entering service, and there are multiple notations of the Veteran having chest pain as well as feeling sleepy, the Board finds that a medical opinion addressing any possible connection between the in-service events and the Veteran's immediate cause of death from hypertensive vascular disease is required in this case.

The Board notes that the VA has confirmed that the Veteran had in-country service in the Republic of Vietnam.  However, hypertensive vascular disease is not one of the diseases for which presumptive service connection is warranted.  See 3.309(e).  Although hypertensive vascular disease does not qualify for the presumption, the Board finds that a medical opinion on whether or not presumed exposure to herbicides could have caused the Veteran's hypertensive vascular disease is warranted in order to accord the Appellant every possible consideration and to fairly resolve the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from a medical professional with appropriate expertise regarding the Appellant's claim that the Veteran's hypertensive cardiovascular disease was caused by his service.  All pertinent evidence of record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner should address the following:

(a). Is it clear and unmistakable that the Veteran entered service with a heart disorder?  If so, please identify (by diagnosis) each heart disorder, to include hypertensive cardiovascular disease, found/shown by the record prior to or at the time of the Veteran's entry into service in August 1964.

**In responding to question (a), the examiner is asked to comment on the service treatment records, including the pre-induction examination in December 1963 that noted "Abnormal" results for "Heart," and address whether the Veteran had any heart disorder, to include hypertensive cardiovascular disease, prior to or at the time of his entry onto active duty in August 1964.

(i) If the answer to question (a) is "YES," did any such pre-existing heart disorder, to include hypertensive cardiovascular disease, progress during the Veteran's military service at a greater rate than normally expected according to accepted medical authority?

(ii) If the answer to question (i) is "NO," did the Veteran experience temporary or intermittent symptoms of the pre-existing heart disorder, to include hypertensive cardiovascular disease, during his military service.  

**In responding to questions (i) and/or (ii), the examiner is asked to comment on the service treatment records, including the 1964 and 1965 complaints of chest pain, sharp pain upon standing, sleepiness, and the blood pressure readings, as documented in the service treatment records.

b) If the Veteran DID NOT have a heart disorder, to include hypertensive cardiovascular disease, prior to or at the time of his entry onto active duty in August 1964, the examiner should respond to following:

i) For each diagnosed heart disorder, to include hypertension cardiovascular disease, did any such disorder have its onset during the Veteran's active military service or was it caused by any incident or event that occurred during his period of service, to include, but not limited to, herbicide exposure.

**In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's heart disorder, to include hypertensive cardiovascular disease, is not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's heart disorder, to include hypertensive cardiovascular disease, or if any such heart disorder manifested in an unusual manner.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

2. Then, the AOJ should review the record, conduct any additional development deemed necessary, and re-adjudicate the claim.  If the determination remains unfavorable, then the AOJ should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Appellant and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


